DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on May 05th, 2022 has been acknowledged.  By this amendment, claims 4, 6, and 14 have been amended and claim 19 has been newly added.  Accordingly, claims 1-19 are pending in the present application in which claims 1, 13, and 14 are in independent form.  Applicant’s amendment to claim 4 has obviated the 112(b) issue indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Cliff Crawford and Mr. John Guay on August 05th, 2022.
The application has been amended as follows:
In the claims:
Please cancel dependent claim 19.
In independent claim 1, line 19, after “impedance”, please insert --, the wiring conductor having a first impedance with the first electrode film and having a second impedance with the second electrode film, the first impedance being smaller than the second impedance--.
In independent claim 1, line 14, please replace “in contact with” with --in direct contact with--.
Allowable Subject Matter
Claims 1-18 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on May 05th, 2022 (see Applicant’s remarks on page 14, line 10 to page 15, line 22), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “the wiring conductor having a first impedance with the first electrode film and having a second impedance with the second electrode film, the first impedance being smaller than the second impedance”, as recited in independent claim 1, “an electrode film formed directly on the first main surface and extending form the emitter layer to the anode layer and in direct contact with the emitter layer and the anode layer and arranged to cover the first main surface”, as recited in independent claim 14.
Independent claim 13 is allowed for the same reason as set forth in paragraphs 16 and 19 of the office action that mailed on February 07th, 2022.
Claims 2-12 and 15-18 are also allowed as being directly or indirectly dependent of the allowed independent base claims 1 and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892